PER CURIAM
Defendant appeals his misdemeanor convictions for assaulting a public safety officer, ORS 163.208, resisting arrest, ORS 162.315, and reckless driving. ORS 811.140. He also appeals his felony convictions for first degree assault, ORS 163.185, first degree escape, ORS 162.165, and being a felon in possession of a firearm. ORS 166.270.
The state concedes that this case must be remanded for resentencing on the misdemeanor convictions. State v. Wold, 105 Or App 158, 160, 803 P2d 782 (1991).1 We accept the concession.
Defendant’s other issues do not require discussion.
Convictions affirmed; remanded for resentencing on misdemeanor convictions.

 ORS 137.540(2) has since been amended. Or Laws 1991, ch 196, § 1.